     Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 1 of 19 PageID #:112




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MEMBERSELECT INSURANCE
COMPANY, as subrogee of DAVID GILLIE,

        Plaintiff,                                     Case No.: 1:18-CV-02093

v.                                                     District Judge Charles R. Norgle
                                                       Magistrate Mary M. Rowland
TESLA, INC.,

        Defendant.


                 TESLA, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT,
             AFFIRMATIVE DEFENSES AND RELIANCE UPON JURY DEMAND

        Defendant, Tesla, Inc., by its attorneys, Bowman and Brooke LLP and Sudekum, Cassidy

& Shulruff, Chtd., Answers Plaintiff’s Complaint as follows:

                                             PARTIES

        1.      Tesla neither admits nor denies the allegations contained in paragraph 1 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        2.      Tesla neither admits nor denies the allegations contained in paragraph 2 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        3.      Admit.

                                  JURISDICTION AND VENUE

        4.      Tesla does not contest the jurisdiction of this Court.

        5.      Tesla denies that venue is proper in Lake County as Tesla removed this case to the

Northern District of Illinois.



20637587v2
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 2 of 19 PageID #:113




                            ALLEGATIONS COMMON TO ALL COUNTS

        6.      Tesla neither admits nor denies the allegations contained in paragraph 6 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        7.      Tesla neither admits nor denies the allegations contained in paragraph 7 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        8.      Tesla admits that it is an automobile manufacturing company that designed,

developed and manufactured, in part, the subject Tesla which was distributed and sold to Plaintiff’s

Subrogor David Gillie at a Tesla Store in Lake County, Illinois.

        9.      Tesla denies the allegations in paragraph 9 as stated for the reason that they are

untrue. For instance, Tesla does not have any “authorized dealerships.”

        10.      Tesla admits there were a total of five (5) Tesla locations in Illinois, including the

location at 1200 Old Skokie Valley Road, Highland Park, Illinois in Lake County, Illinois at the

time Plaintiff’s Subrogor purchased the subject Tesla Model X. Tesla denies that it owns or

operates “authorized dealerships” as Tesla Stores and Service Centers are part of Tesla, Inc.

        11.     Admit.

        12.     Admit.

        13.     Tesla denies the allegations in paragraph 13 as stated for the reason that they are

incomplete and out of context. Answering further, Tesla neither admits nor denies the content of

the unsourced quotations referenced in paragraph 13 but leaves Plaintiff to its proofs.

        14.     Tesla admits that safety is a top priority at Tesla. Tesla denies the remainder of

Plaintiff’s allegations in paragraph 14 because they are vague, ambiguous, incomplete and without




20637587v2                                         2
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 3 of 19 PageID #:114




context.     Answering further, Tesla neither admits nor denies the content of the unsourced

quotations referenced in paragraph 14 but leaves Plaintiff to its proofs.

        15.      Tesla admits that it periodically transmits “over-the-air” software updates to certain

Tesla vehicles. Tesla denies the remainder of Plaintiff’s allegations in paragraph 15 because they

are vague, ambiguous, incomplete and without context. Answering further, Tesla neither admits

nor denies the content of the unsourced quotations referenced in paragraph 15 but leaves Plaintiff

to its proofs.

        16.      Tesla denies the allegations in paragraph 16 as stated for the reason that they are

vague and subject to multiple interpretations. Tesla admits only that its Autopilot feature is

comprised of a suite of driver assistance features that are designed for use consistent with the

conditions and limitations as described in the Owner’s Manual.

        17.      Tesla denies the allegations in paragraph 16 as stated for the reason that they are

vague. Discovery will reveal the facts and information pertinent to this litigation.

        18.      Tesla admits only that Autopilot includes, but is not limited to, multiple

subsystems t h a t comprise a suite of driver assistance features for semi-autonomous function

under certain limited and specified circumstances as described in the Owner’s Manual. Autopilot

nonetheless requires constant vigilance and control of the driver. Tesla denies the remainder of

Plaintiff’s allegations in paragraph 18 because they are vague, ambiguous, incomplete and without

context. Answering further, Tesla refers Plaintiff to the Owner’s Manual for the subject Model X

to describe the capabilities and limitations of Autopilot, and that writing speaks for itself.

        19.      Tesla denies the allegations contained in paragraph 19 as stated for the reason that

they are untrue. Answering further, Tesla refers Plaintiff to the Owner’s Manual for the subject

Model X to describe the capabilities and limitations of Autopilot - as well as the requirement that




20637587v2                                         3
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 4 of 19 PageID #:115




the operator keep his or her hands on the wheel and pay attention to the roadway at all times - as

the Owner’s Manual is in writing and speaks for itself.

          20.   Tesla neither admits nor denies the allegations contained in paragraph 20 because

they are references to a “press release” that omit details about time, place or speaker in the alleged

press release. Thus, Tesla lacks sufficient information to form a believe about the truth of those

allegations, given the lack of context and potential for puffery common in the industry.

          21.   Tesla neither admits nor denies the allegations contained in paragraph 21 for the

reason that it is without sufficient information to form a believe about the truth of those allegations.

          22.   Tesla admits that Autopilot involves certain technology that provides driver

assistance through semi-autonomous vehicle operation under certain specified and limited

circumstances but Tesla advises and warns users of Autopilot repeatedly and in a variety of ways

to never depend on Autopilot to keep them safe. Tesla clearly advises and warns users that it is the

driver's responsibility to stay alert, drive safely and be in control of the vehicle at all times. Tesla

denies the remaining allegations contained in paragraph 22 for the reason that they are untrue as

stated.


          23.   Tesla admits that the subject vehicle, a 2016 Tesla Model X 90D, VIN No.

5YJXCBE21GF006123, was sold to Plaintiff’s Subrogor, David Gillie, on or about June 13, 2016.

Tesla denies that Mr. Gillie purchased a “Tech Package” but admits that the subject vehicle was

equipped with Autopilot features.

          24.   Tesla neither admits nor denies the allegations contained in paragraph 24 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.




20637587v2                                         4
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 5 of 19 PageID #:116




        25.     Tesla neither admits nor denies the allegations contained in paragraph 25 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        26.     Tesla neither admits nor denies the allegations contained in paragraph 26 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        27.     Tesla neither admits nor denies the allegations contained in paragraph 27 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        28.     Tesla neither admits nor denies the allegations contained in paragraph 28 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        29.     Tesla denies the allegations contained in paragraph 29 as stated for the reason that

they are vague or untrue as stated out of context.

        30.     Tesla denies the allegations contained in paragraph 30 as stated for the reason that

they are untrue and vague as stated out of context. Answering further, Tesla denies the suggestion

that a software upgrade would have prevented the subject incident as all versions of Tesla

Autopilot prohibit the use of Autopilot within construction zones.

        31.     Tesla denies the allegations contained in paragraph 31 as stated for the reason that

they are untrue. Answering further, Tesla denies the suggestion that a software upgrade would

have prevented the subject incident as all versions of Tesla Autopilot prohibit the use of Autopilot

within construction zones.




20637587v2                                        5
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 6 of 19 PageID #:117




        32.     Tesla neither admits nor denies the allegations contained in paragraph 32 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        33.     Tesla neither admits nor denies the allegations contained in paragraph 33 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

                                              COUNT I
                                      Strict Products Liability

        34.     In response to paragraph 34 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 33 of Plaintiff’s Complaint as if

fully set forth in this paragraph.

        35.     Tesla admits that it designed, manufactured in part, marketed, and distributed the

subject vehicle and component features, including Autopilot, for use as a passenger vehicle.

        36.     Tesla neither admits nor denies the allegations in paragraph 36 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 36 accurately or completely states the applicable law.

        37.     Tesla neither admits nor denies the allegations in paragraph 37 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 37 accurately or completely state the applicable law.

        38.     Tesla denies the allegations in paragraph 38 as stated for the reason that it is untrue.

        39.     Tesla denies the allegations in paragraph 39 as stated for the reason that it is untrue.

        40.     Tesla denies the allegations in paragraph 40 as stated for the reason that it is untrue.

        41.     Tesla neither admits nor denies the allegations in paragraph 41 about Mr. Gillie’s

knowledge because it lacks information sufficient to form a belief as to the truth of those



20637587v2                                         6
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 7 of 19 PageID #:118




allegations. Tesla denies that Mr. Gillie was not adequately warned about the use and limitations

of use of Autopilot. Tesla denies the remaining allegations in paragraph 41 as stated for the reason

that they are untrue.

        42.     Tesla admits that at the time of the alleged incident Mr. Gillie was operating the

subject vehicle in a construction zone contrary to instructions and warnings provided with the

subject vehicle. Tesla denies the remaining allegations in paragraph 42 because they are untrue.

        43.     Tesla neither admits nor denies the allegations contained in paragraph 43 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs.

        44.     Tesla neither admits nor denies the allegations contained in paragraph 43 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs. Tesla denies that it is liable for any claim of subrogation to the

extent that a voluntary payment was made by Plaintiff to its Subrogor.

        WHEREFORE, Defendant, Tesla, Inc., denies that Plaintiff is entitled to a judgment

against it and prays that Plaintiff’s Complaint is dismissed with prejudice and that Judgment be

entered in Tesla’s favor together with its costs, fees, expenses, interest and such other relief as the

Court deems just and proper.

                                             COUNT II
                                             Negligence

        45.     In response to paragraph 45 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 44 of Plaintiff’s Complaint as if

fully set forth in this paragraph.




20637587v2                                        7
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 8 of 19 PageID #:119




        46.    Tesla neither admits nor denies the allegations in paragraph 46 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 46 accurately or completely state the applicable law.

        47.    Tesla neither admits nor denies the allegations in paragraph 47 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 47 accurately or completely state the applicable law.

        48.    Tesla neither admits nor denies the allegations in paragraph 48 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 48 accurately or completely state the applicable law.

        49.    Tesla denies the allegations in paragraph 49, including subparts a-i, as stated for

the reason that they are untrue.

        50.    Tesla denies the allegations contained in paragraph 50 as stated for the reason that

they are untrue.

        51.    Tesla neither admits nor denies the allegations in paragraph 51 about Mr. Gillie’s

knowledge because it lacks information sufficient to form a belief as to the truth of those

allegations. Tesla denies the remaining allegations in paragraph 51 as stated for the reason that

they are untrue.

        52.    Tesla admits that at the time of the alleged incident Mr. Gillie was operating the

subject vehicle in a construction zone contrary to instructions and warnings provided with the

subject vehicle. Tesla denies the remaining allegations in paragraph 52 because they are untrue.

        53.    Tesla denies the allegations contained in paragraph 53 as stated for the reason that

they are untrue. Answering further, Tesla denies that it is liable for any claim of subrogation to

the extent that a voluntary payment was made by Plaintiff to its Subrogor.




20637587v2                                       8
    Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 9 of 19 PageID #:120




        54.     Tesla neither admits nor denies the allegations contained in paragraph 54 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs. Tesla denies that it is liable for any claim of subrogation to the

extent that a voluntary payment was made by Plaintiff to its Subrogor.

        WHEREFORE, Defendant, Tesla, Inc., denies that Plaintiff is entitled to a judgment

against it and prays that Plaintiff’s Complaint is dismissed with prejudice and that Judgment be

entered in Tesla’s favor together with its costs, fees, expenses, interest and such other relief as the

Court deems just and proper.

                                            COUNT III
                                          Failure to Warn

        55.     In response to paragraph 55 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 54 of Plaintiff’s Complaint as if

fully set forth in this paragraph.

        56.     Tesla neither admits nor denies the allegations in paragraph 56 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 56 accurately or completely state the applicable law.

        57.     Tesla denies the allegations contained in paragraph 57 as stated for the reason that

they are untrue.

        58.     Tesla denies the allegations contained in paragraph 58 as stated for the reason that

they are untrue.

        59.     Tesla denies the allegations contained in paragraph 59 as stated for the reason that

they are untrue.

        60.     Tesla denies the allegations contained in paragraph 60 as stated for the reason that

they are untrue.



20637587v2                                        9
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 10 of 19 PageID #:121




        61.    Tesla denies the allegations contained in paragraph 61 as stated for the reason that

they are untrue.

        62.    Tesla denies the allegations contained in paragraph 62 as stated for the reason that

they are untrue. Tesla specifically denies that Mr. Gillie was using the vehicle and component

features, including Autopilot, in the manner intended by Tesla as evidenced by Plaintiff’s

Subrogor’s operation of the subject Tesla while on Autopilot within a construction zone.

        63.    Tesla denies the allegations contained in paragraph 63, including subparts a-k, as

stated for the reason that they are untrue.

        64.    Tesla neither admits nor denies the allegations in paragraph 64 about Mr. Gillie’s

knowledge because it lacks information sufficient to form a belief as to the truth of those

allegations. Tesla denies the remaining allegations in paragraph 64 as stated for the reason that

they are untrue.

        65.    Tesla admits that at the time of the alleged incident Mr. Gillie was operating the

subject vehicle in a construction zone contrary to instructions and warnings provided with the

subject vehicle. Tesla denies the remaining allegations in paragraph 65 because they are untrue.

        66.    Tesla denies the allegations contained in paragraph 66 as stated for the reason that

they are untrue. Answering further, Tesla denies that it is liable for any claim of subrogation to

the extent that a voluntary payment was made by Plaintiff to its Subrogor.

        67.    Tesla neither admits nor denies the allegations contained in paragraph 67 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs. Tesla denies that it is liable for any claim of subrogation to the

extent that a voluntary payment was made by Plaintiff to its Subrogor.




20637587v2                                       10
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 11 of 19 PageID #:122




        WHEREFORE, Defendant, Tesla, Inc., denies that Plaintiff is entitled to a judgment

against it and prays that Plaintiff’s Complaint is dismissed with prejudice and that Judgment be

entered in Tesla’s favor together with its costs, fees, expenses, interest and such other relief as the

Court deems just and proper.

                                           COUNTY IV
                                        Breach of Warranty

        68.     In response to paragraph 68 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 67 of Plaintiff’s Complaint as if

fully set forth in this paragraph.

        69.     Tesla admits only that it was the manufacturer in part, distributor, limited warrantor,

and seller of the subject vehicle. Tesla neither admits nor denies the remaining allegations in

paragraph 69 because it is without sufficient information to form a belief about the truth of those

allegations.

        70.     Tesla neither admits nor denies the allegations in paragraph 70 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 70 accurately or completely state the applicable.

        71.     Tesla neither admits nor denies the allegations in paragraph 71 because they contain

legal conclusions about which no response is required. To the extent a response is required, Tesla

denies that the allegations in paragraph 71 accurately or completely state the applicable law.

        72.     Tesla denies the allegations contained in paragraph 72 as stated for the reason that

they are untrue.

        73.     Tesla neither admits nor denies the allegations in paragraph 73 about Mr. Gillie’s

knowledge because it lacks information sufficient to form a belief as to the truth of those

allegations. Tesla denies the remaining allegations in paragraph 73 as stated for the reason that



20637587v2                                        11
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 12 of 19 PageID #:123




they are untrue Tesla neither admits nor denies the allegations in paragraph 73 relative to Mr.

Gillie’s state of mind for the reason that it is without sufficient information to form a belief about

the truth of those allegations. Tesla denies the remaining allegations contained in paragraph 73 as

stated for the reason that they are untrue.

        74.     Tesla admits that at the time of the alleged incident Mr. Gillie was operating the

subject vehicle in a construction zone contrary to instructions and warnings provided with the

subject vehicle. Tesla denies the remaining allegations in paragraph 74 because they are untrue.

        75.     Tesla denies the allegations contained in paragraph 75 as stated for the reason that

they are untrue. Answering further, Tesla denies that it is liable for any claim of subrogation to

the extent that a voluntary payment was made by Plaintiff to its Subrogor.

        76.     Tesla neither admits nor denies the allegations contained in paragraph 76 for the

reason that it is without sufficient information to form a belief about the truth of those allegations

but leaves Plaintiff to its proofs. Tesla denies that it is liable for any claim of subrogation to the

extent that a voluntary payment was made by Plaintiff to its Subrogor.

        WHEREFORE, Defendant, Tesla, Inc., denies that Plaintiff is entitled to a judgment

against it and prays that Plaintiff’s Complaint is dismissed with prejudice and that Judgment be

entered in Tesla’s favor together with its costs, fees, expenses, interest and such other relief as the

Court deems just and proper.

                                            COUNT V
                                     Non-Specific Product Defect

        77.     In response to paragraph 77 of Plaintiff’s Complaint, Tesla restates and

incorporates by reference its responses to paragraphs 1 through 76 of Plaintiff’s Complaint as if

fully set forth in this paragraph.




20637587v2                                        12
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 13 of 19 PageID #:124




          78.   Tesla denies the allegations contained in paragraph 78 for the reason that they are

untrue.

          79.   Tesla denies the allegations contained in paragraph 79 as stated for the reason that

they are untrue.

          80.   Tesla denies the allegations contained in paragraph 80 as stated for the reason they

are untrue.

          WHEREFORE, Defendant, Tesla, Inc., respectfully requests that this Honorable Court

dismiss Plaintiff’s Complaint with prejudice and to enter a judgment of no cause of action in favor

of the Defendant, including costs, expenses, and attorney fees, interest and all other relief as the

Court may deem proper.

                                  AFFIRMATIVE DEFENSES

          1.    Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief

may be granted, thus, Tesla hereby moves for a judgment of dismissal to be entered in its favor as

a matter of law.

          2.    Tesla has completely performed and fulfilled all of its obligations under and

pursuant to the only warranty of any kind, either express or implied, written or oral, which it or

anyone acting on its behalf has made with respect to the subject vehicle or any of its component

parts referred to in the Complaint. Tesla’s New Vehicle Limited Warranty was provided to the

original purchaser at the time of the initial retail sale of the subject vehicle, and said warranty

speaks for itself.

          3.    To the extent that discovery supports the same, Tesla asserts the defense of

spoliation of evidence by Plaintiff and/or Plaintiff’s Subrogor.




20637587v2                                       13
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 14 of 19 PageID #:125




        4.        That the subject vehicle was not defective or unreasonably dangerous in any

manner, and the condition of the subject vehicle did not cause or contribute to cause Plaintiff’s

damages as alleged in its Complaint.

        5.        That all damages allegedly sustained by Plaintiff may be attributable to a cause or

causes other than the condition of the subject vehicle, including, but not limited to, negligent

operation and misuse by Plaintiff’s Subrogor.

        6.        That the subject vehicle as designed, manufactured and sold in accordance with the

state-of-the-art and in compliance with and in conformance to administrative, industry, regulatory

or statutory codes, standards, specifications or schemes approved by the United States or Illinois,

or agencies thereof, that were applicable to the subject vehicle at the time of its manufacture and

sale.

        7.        That the subject vehicle was manufactured and sold in accordance with the state-

of-the-art and in compliance with and in conformance to applicable statutes, regulations,

requirements and mandates approved by the United States or by the State of Illinois and agencies

thereof that governed the subject vehicle at the time of its manufacture and sale and, accordingly,

Plaintiff’s state law claims are barred under the doctrine of federal preemption.

        8.        That at the time of the subject incident, the subject vehicle may not have been in

the same or substantially the same condition as when it left Tesla’s control.

        9.        Plaintiff’s damages, if any, may have been caused by Plaintiff’s Subrogor’s or some

other third-party’s negligence, misuse, abuse, unauthorized alteration or modification of, or failure

to maintain the subject vehicle or Plaintiff’s Subrogor’s assumption of risk related to his operation

of the vehicle.




20637587v2                                        14
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 15 of 19 PageID #:126




        10.    Plaintiff’s injuries and damages, if any, were caused or contributed to by Plaintiff’s

Subrogor’s failure to comply with the written and oral instructions relating to use of the subject

vehicle and therefore Plaintiff’s recovery, if any, should be diminished or barred in accordance

with law.

        11.    Plaintiff’s injuries and damages, if any, were legally and proximately caused by

Plaintiff’s Subrogor’s failure to follow the instructions and warnings supplied with the vehicle,

which instructions and warnings adequately warned of the risks involved in the vehicle’s use or

misuse.

        12.    Plaintiff’s damages, if any, were legally and proximately caused by, and arose from,

risks of which Plaintiff’s Subrogor had both knowledge and understanding and thereby voluntarily

assumed such risks related to his operation of the vehicle.

        13.    Plaintiff’s Subrogor was responsible for the operation of the subject vehicle and the

incident described in the Complaint and Plaintiff’s damages were caused by Subrogor’s failure to

operate and control the subject vehicle as instructed, and such failure constitutes negligence per se

on the part of Plaintiff’s Subrogor.

        14.    That the damages allegedly sustained by Plaintiff may have been caused or

contributed to by the acts, omissions or fault of Plaintiff’s Subrogor, including contributory

negligence, contributory fault, comparative fault, assumption of the risks, misuse or abuse, failure

to mitigate damages, or other fault pursuant to 735 I.L.C.S. § 5/2-1116.; and that such acts,

omissions or fault, to any degree, completely bar recovery by Plaintiff.

        15.    Plaintiff’s damages, if any, were proximately caused by or contributed to by the

acts of other parties, persons, or entities, and these acts were an intervening and superseding cause

of the damages, if any, thus barring Plaintiff from recovery against Tesla.




20637587v2                                       15
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 16 of 19 PageID #:127




          16.   Plaintiff’s Subrogor was capable of and may have failed to mitigate his damages,

if any.

          17.   Plaintiff was capable of and may have failed to mitigate its damages, if any.

          18.   Plaintiff’s damages, if any, may have been caused by the acts or omissions of third-

parties or other entities, over which Tesla has or had no control, or right of control, and for whom

it is not responsible.

          19.   To the extent that Plaintiff is asserting a “crashworthiness” claim, that any rule of

law, under the so-called “crashworthiness” doctrine, which alleviates Plaintiff’s burden of proving

an alternative reasonable design, practicable under the circumstances, the injuries, if any, that

would have occurred if that alternative design had been used, and the extent of enhanced injuries

attributable to the alleged defective design, or which shifts the burden of disproving any of those

elements to this Defendant, is unconstitutional and in violation of the Due Process Clause of the

Fourteenth Amendment of the United States Constitution and applicable sections of the

Constitution of the State of Illinois, and furthermore, violates public policy.

          20.   While specifically denying liability for the injuries alleged in the Plaintiff’s

Complaint, to the extent any of Plaintiff’s alleged damages have been recovered by way of

reinsurance proceeds relating to the transaction or occurrence described in Plaintiff’s Complaint,

Tesla is entitled to a set-off of any such amount against any potential award entered against it in

this manner.

          21.   To the extent the following affirmative defenses are applicable, based upon the

evidence known in this matter or that may be determined in the future, and to preserve the same,

Tesla invokes the following defenses of accord and satisfaction, arbitration and award,

contributory negligence, comparative negligence, assumption of the risk, offset on account of use




20637587v2                                       16
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 17 of 19 PageID #:128




or such other measure allowed by law, waiver, equitable estoppel, judicial estoppel, failure of

consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res

judicata, collateral estoppel, statute of frauds, statutes of limitations, any applicable statute of

repose, and any other matter constituting an avoidance or affirmative defense.

        WHEREFORE, Defendant, Tesla, Inc., respectfully requests this Honorable Court dismiss

Plaintiff’s Complaint with prejudice and to enter a judgment of no cause of action in favor of

Defendant, Tesla, Inc. including costs, expenses, and attorney fees, interest and all other relief as

the Court may deem just and proper.

                                 RESERVATION OF RIGHTS

        Tesla reserves the right to file such additional affirmative defenses as may be appropriate

upon completion of its investigation and discovery throughout trial.

                              RELIANCE UPON JURY DEMAND

        Defendant, Tesla, Inc., relies on the jury demand filed by Plaintiff on February 1, 2018 and

demands a jury trial on all issues.

                                          Respectfully submitted,

                                          BOWMAN AND BROOKE LLP



                                      BY:/s/Matthew G. Berard
                                        THOMAS P. BRANIGAN (ARDC 6271048)
                                        MATTHEW G. BERARD (ARDC 6312341)
                                        41000 Woodward Ave., Suite 200 East
                                        Bloomfield Hills, MI 48304
                                        248.205.3300 ph / 248.205.3399 fax
                                        tom.branigan@bowmanandbrooke.com
                                        matthew.berard@bowmanandbrooke.com

                                          Attorneys for Defendant, Tesla, Inc.

                                          and



20637587v2                                       17
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 18 of 19 PageID #:129




                                   George M. Velcich (ARDC3127772)
                                   Sudekum, Cassidy & Shulruff, Chtd.
                                   20 N. Clark Street, Suite 2450
                                   Chicago, IL 60602
                                   312.803.6250
                                   gmv@scslegals.com

                                   Local Counsel for Tesla, Inc. per LR 83.15




20637587v2                               18
   Case: 1:18-cv-02093 Document #: 29 Filed: 04/10/19 Page 19 of 19 PageID #:130




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 10, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the ECF system which will send notification of such filing to the

following:

B. Robert Ostojic
Nick V. Marinkovich
Leahy, Eisenberg & Fraenkel, Ltd.
33 West Monroe Street, Suite 1100
Chicago, IL 60603
ro@lefltd.com
nm@lefltd.com

                                          BOWMAN AND BROOKE LLP



                                      BY:/s/Matthew G. Berard
                                        THOMAS P. BRANIGAN (ARDC 6271048)
                                        MATTHEW G. BERARD (ARDC 6312341)
                                        Attorneys for Defendant, Tesla, Inc.
                                        41000 Woodward Ave., Suite 200 East
                                        Bloomfield Hills, MI 48304
                                        248.205.3300 / 248.205.3399 fax
                                        tom.branigan@bowmanandbrooke.com
                                        matthew.berard@bowmanandbrooke.com




20637587v2                                      19
